department of the treasury internal_revenue_service washington d c contact person identification_number telephone number tax_exempt_and_government_entities_division release number release date date date uniform issue list attn egend i c i o i i i s x i x i n i a u t v d e t u t dear employer_identification_number this is in response to your request for a ruling dated date which was submitted regarding the income_tax consequences of a proposed corporate_reorganization described below this letter will address the ruling requests of all the entities your ruling_request was amended by your letters dated date and date facts r is recognized as exempt under sec_501 of the internal_revenue_code and classified as an organization described in sec_509 and sec_170 of the code r operates a pediatric hospital and provides related health care services including certain adult services such as maternity care for the benefit of the public r has an affiliation with s a nationally ranked medical school with which r conducts medical education activities and facilitates medical_research s is recognized as exempt under sec_501 and classified as an organization described in sec_509 and sec_170 t is recognized as exempt under sec_501 of the code and is classified as an organization described in sec_509 r is the sole member of t and selects its t currently has no operations but pending the rulings requested herein governing board will operate as the parent_corporation of r and its affiliated health care entities t was established to carry out the purposes of r u is recognized as exempt under sec_501 of the code and classified as organization described in sec_509 governing board entities an r is the sole member of u and selects its u holds and invests funds on behalf of r and its affiliated health care is recognized as exempt under sec_501 of the code and classified as v organization described in sec_509 v operates a health_maintenance_organization an w is recognized as exempt under sec_501 of the code and classified an organization described in sec_509 w employs pediatricians who provide medical_care to pediatric patients in r’s service area as is recognized as exempt under sec_501 of an x x employs obstetricians gynecologists and organization described in sec_509 pediatric radiologists and provides services in support of pediatric specialists who are affiliated with r the code and classified as is recognized as exempt under sec_501 of the code and y organization described in sec_509 governing board and women’s services offered by r an r is the sole member of y and selects its y supports the provision of physician services in connection with obstetrical classified as a for-profit company which provides primary and excess professional malpractice and all of the stock of z is general liability insurance coverage to r and its affiliated health care entities z is owned by r providing a full range of pediatric and obstetrical services for the benefit of the public as the scope of services provided by r and its integrated health care delivery system has expanded the governing board_of r has spent an increasing amount of time on strategic planning and coordinating the various activities pursued under the umbrella of r’s integrated health care delivery system after considering various organizational structures the governing board_of r has concluded that the most efficient organizational structure is to place t in the working towards a common goal in a manner that is cost effective and coordinated to provide the best possible medical_care medical education and medical_research for the benefit of the public r’s assets and earnings promoting a more efficient economic model as well as a more efficient governance model to effectuate the proposed reorganization the articles of incorporation and bylaws of r u v w x and y will be amended so that t will be designated the sole corporate member of each as sole corporate member t will have the appointment and removal powers and reserved authority currently held by r finally all stock of z will be transferred to t and t will exercise all rights and its status as sole shareholder you provided copies of the proposed amended articles powers in as the vehicle for strategic planning and coordination t overall executive management finance legal compliance human resources internal audit and other system- wide functions the community-based governing board_of r will become the governing board_of t and continue to exercise overall control_over r in the new organizational structure the governing board_of t can concentrate on strategic planning and overall coordination of activities without the burden of operational oversight functions required to be undertaken by the governing board_of an operating hospital u v w x y and z facilitate will with the migration of the community-based governing board_of r into the role of governing board_of t the governing board_of r will be restructured and reduced in size to reflect its narrower role as the governing body of an operating hospital as reorganized the governing focusing primarily on the operational issues affecting r as it pursues the delivery of quality health services medical education and medical_research r and its affiliates believe that the proposed reorganization will allow each member of r's integrated health care delivery system to pursue its mission in the most efficient manner while enhancing strategic planning and coordination after the proposed reorganization two of the voting members of the board_of directors of r will also be members of the board_of directors of t in addition each of the four key senior executive management officers of r will serve as the four key senior executive management officers of t these common executive management officers include each organization's chief_executive_officer and each organization’s executive-vice presidents t’s articles of incorporation will be amended to state that t was formed to benefit r and its affiliated organizations that are described in sec_501 of the code and classified as organizations described in sec_509 or of the code after the proposed reorganization one of the voting members of the board_of directors of r will r's president and chief_executive_officer will serve as the serve on the board_of directors of u president and chief_executive_officer of u in addition r's chief financial officer will serve as the chief financial officer of u u's articles of incorporation will be amended to state that u was formed to benefit r and its affiliated organizations that are described in sec_501 of the code and classified as organizations described in sec_509 or of the code rulings requested the proposed reorganization and resulting corporate structure will not result in the as organizations described in sec_501 of the code any transfers of funds assets services and or personnel in connection with the proposed reorganization will not jeopardize the continued status as an organization described in sec_501 of the code of the organization providing such funds assets services and or personnel any transfers of funds assets services and or personnel in connection with the proposed reorganization will not adversely affect the continued nonprivate foundation code as applicable any payments or transfers of funds assets services and or personnel in connection with the proposed reorganization will not generate unrelated_business_taxable_income under sec_511 through of the code under the proposed reorganization t and u will organizations under sec_509 of the code qualify as type il supporting law sec_501 of the code provides that organizations that are organized and operated exclusively for religious charitable scientific or educational_purposes are exempt from federal_income_tax so long as no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides in pertinent part that an organization may be exempt as an organization described in sec_501 of the code if it is organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense in the general law of charity the promotion of health is considered to be a charitable purpose restatement second trusts sec_368 and sec_372 iv scott on trusts ed sec_368 and sec_372 a nonprofit organization whose purpose and activity are providing health care is promoting health and may therefore qualify as organized an operated in furtherance of a charitable purpose it meets the other requirement of sec_501 of the code it will qualify for exemption from federal_income_tax under sec_501 if sec_509 of the code provides that the term private_foundation means an organization described in sec_501 other than certain organizations described in sec_509 or sec_170 of the code describes an organization the principal purpose or functions of which are the providing of medical or hospital care or medical education or medical_research sec_509 of the code describes in pertinent part organizations which normally receive more than one-third of their support in gross_receipts from the performance of services or furnishing of facilities sec_509 of the code provides that the term private_foundation does not include an organization that a is organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more organizations described in sec_509 or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or c is not controlled directly or indirectly by one or more persons who would be disqualified persons as defined in sec_4946 if the organization were a private_foundation other than foundation managers as defined in sec_4946 and organizations described in sec_509 and sec_509 of the code describes three relationships one of which must be established in order to satisfy the requirements of supporting_organization status one of section those a b ii be supervised or controlled in connection with the supported_organization is described in organization the supporting a b ii relationships relationship the type requires section referred as to to il sec_1_509_a_-4 of the regulations provides that to qualify as a type ii supporting_organization the control or management of the supporting_organization must be vested in the same persons that control or manage the publicly supported organizations such persons need not necessarily be board members but can hold other types of leadership roles see example of sec_1_509_a_-4 sec_1_509_a_-4 of the regulations provides in pertinent part that an organization that is supervised or controlled in connection with a supported_organization may designate the publicly supported organizations it was formed to support by class or purpose regulation sec_1_509_a_-4 section the of section there are two parts to this test the permissible beneficiarie sec_509 of the code requirement and the permissible activities requirement the permissible beneficiaries requirement described at sec_1_509_a_-4 provides that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly it engages solely in activities which support or benefit the supported organizations only if specified publicly supported organizations an organization will be regarded as operated operational forth sets test the of with exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection activities requirement of sec_1_509_a_-4 provides that an organization will not be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations all such support must be limited to the permissible beneficiaries in accordance with sec_1_509_a_-4 organizations permissible supported publicly such the sec_1_509_a_-4 of the regulations provides that under the provisions of sec_509 of the code a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions that are directly connected with the carrying on of the trade_or_business with certain modifications sec_1_513-1 of the regulations provides that the phrase trade_or_business includes activities carried on for the production_of_income and that possess the characteristics of a trade_or_business within the meaning of sec_162 of the code finally sec_1 c of the regulations explains that regularly carried on refers to the frequency and continuity of the conduct of an activity and the manner in which the activity is pursued sec_513 of the code defines an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes participating revrul_60_143 1960_1_cb_192 held that an alumni association whose major activities are raising campaigns and performing necessary services for the university qualifies for exemption under sec_501 of the code where the association is controlled by or operated as an integral part of an educational_institution or otherwise shows a substantial integration with such an institution university's fund in a ee revrul_69_545 1969_1_cb_117 describes the standards under which a nonprofit_hospital may qualify for recognition of exemption under sec_501 of the code the revenue_ruling considered two separate hospitals only one of which was determined to qualify for exempt status under sec_501 by weighing all the relevant facts and circumstances the revenue_ruling analyzed whether both the control and use of the hospitals were for the benefit of the public or the benefit of private interests revrul_77_72 1977_1_cb_157 held that if participating exempt_organizations are in an affiliated system or are organizations subject_to common_control then corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them are viewed as merely a matter of accounting analysis the proposed reorganization will enable r and its affiliated organizations to broaden and diversify their services and achieve administrative efficiencies while furthering r’s primary goal and mission to support pediatric and adult patient care medical education and medical_research with a commitment to quality service and cost-effective care to enhance the health and well-being of children locally nationally and internationally r anticipates that the reorganization will enhance its ability to more efficiently structure its varied operations and strategically plan for the future of its integrated health care delivery system ultimately the reorganization will allow r and its affiliates to provide a broader range of services to the general_public while continually improving the overall quality of health care provided in conjunction with the proposed reorganization the articles of incorporation and bylaws of the organizational_test with respect to sec_501 of the code after the proposed reorganization r v w and x will continue to provide health care services to the community in the manner described in revrul_69_545 supra see also restatement second trusts sec_368 and sec_372 v scott on trusts ed sec_368 and sec_372 t u and y will engage primarily in activities which support r’s charitable see revrul_60_143 supra the only significant structural changes resulting from purpose the reorganization will be t’s replacement of r as the sole corporate member of u v w x and y the addition of t as the sole corporate member of r and t’s replacement of r as the sole shareholder of z with r's community based governing board becoming the governing board_of t overall control of the integrated health care delivery system will rest in the same persons who currently exercise such control assuring uninterrupted pursuit of charitable goals by r and its affiliates r has been recognized as an organization described in sec_509 and sec_170 of the code after the proposed reorganization r will continue to operate as a hospital described in sec_170 v w and x have been recognized as organizations described in sec_509 of the code sec_509 of the code describes organizations supported by fees from the provision of services and facilities health care services and will be supported by related fees after the proposed reorganization v w and x will continue to provide of the a -4 c t has been recognized as an organization described in sec_509 of the code after the proposed reorganization t will continue to meet the organizational_test set forth in section of incorporation limit in sec_509 of the code do not expressly empower t to engage in activities that do not further such purposes specify r and its affiliated organizations that are described in sec_501 of the code and classified as organizations described in sec_509 or of the code as t’s supported organizations and do not expressly empower t to operate to support or benefit any organization other than the specified publicly supported organizations its purposes to one or more of the purposes set proposed amended articles regulations because its forth to meet the operational_test described at sec_1_509_a_-4 of the regulations t must engage solely in activities which support or benefit the publicly supported organizations specified in however t may support or benefit organizations other than those specified in its articles if such organizations are permissible beneficiaries see sec_1_509_a_-4 its proposed amended articles of incorporation r v w and x after the proposed reorganization t will meet the operational_test since it will engage in activities that support or benefit r see sec_1_509_a_-4 of the are identified by name or class as supported organizations in regulations t’s proposed amended articles of incorporation in addition t may engage in activities that support or benefit u an organization described in sec_509 of the code since u is supervised or controlled in connection with r u is a permissible beneficiary as defined at sec_1_509_a_-4 v w and x after the proposed reorganization two of the voting members of the board_of directors of r will also be members of the board_of directors of t in addition each of the four key senior executive management officers of r will serve as the four key senior executive management officers of t these common executive management officers include each organization's chief_executive_officer and each organization's executive-vice presidents thus t will be supervised or controlled in connection with r within the meaning of sec_1_509_a_-4 of the regulations after the proposed reorganization t will not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations see sec_1_509_a_-4 of the regulations of the a -4 c u has been recognized as an organization described in sec_509 of the code after the proposed reorganization u will continue to meet the organizational_test set forth in section of incorporation limit in sec_509 of the code do not expressly empower u to engage in activities that do not further such purposes specify r and its affiliated organizations that are described in sec_501 of the code and classified as organizations described in sec_509 or of the code as u's supported organizations and do not expressly empower u to operate to support or benefit any organization other than the specified publicly supported organizations its purposes to one or more of the purposes set proposed amended articles because its regulations forth to meet the operational_test described at sec_1_509_a_-4 of the regulations u must engage solely in activities which support or benefit the publicly supported organizations specified in however u may support or benefit organizations other than those specified in its articles if such organizations are permissible beneficiaries see sec_1_509_a_-4 its proposed amended articles of incorporation after the proposed reorganization u will meet the operational_test since it will engage in activities that support or benefit r see sec_1_509_a_-4 of the regulations r v w and x are identified by name or class as supported organizations in u’s in addition u may engage in activities that proposed amended articles of incorporation support or benefit t an organization described in sec_509 of the code since t is supervised or controlled in connection with r t is a permissible beneficiary as defined at sec_1_509_a_-4 v w and x after the proposed reorganization one of the voting members of the board_of directors of r will r’s president and chief_executive_officer will serve as the serve on the board_of directors of u president and chief_executive_officer of u in addition r’s chief financial officer will serve as the chief financial officer of u thus u will be supervised or controlled in connection with r within the meaning of sec_1_509_a_-4 of the regulations after the proposed reorganization u will not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations see sec_1_509_a_-4 of the regulations revrul_77_72 supra held that if participating exempt_organizations are in an affiliated system or are organizations subject_to common_control then corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them like the organizations described in rev_rul are viewed as merely a matter of accounting transfer of assets funds services and or personnel which will occur as a result of the proposed reorganization are necessary to their being able to accomplish their exempt purposes under sec_501 of the code based on the information furnished we rule that the proposed reorganization and resulting corporate structure will not result in the as organizations described in sec_501 of the code any transfers of funds assets services and or personnel in connection with the proposed reorganization will not jeopardize the continued status as an organization described in sec_501 of the organization providing such funds assets services and or personnel any transfers of funds assets services and or personnel in connection with the proposed reorganization will not adversely affect the continued nonprivate foundation code as applicable any payments or transfers of funds assets services and or personnel in connection with the proposed reorganization will not generate unrelated_business_taxable_income under sec_511 through of the code under the proposed reorganization t and u will organizations under sec_509 of the code qualify as type il supporting this ruling is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative a copy of this letter should be kept in its permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if there are any questions about this telephone number are shown in the heading of this letter_ruling please contact the person whose name and sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
